Citation Nr: 1434852	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-45 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of upper and lower extremities. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to March 31, 2009, 50 percent disabling from March 31, 2009 through August 9, 2013, and 70 percent disabling since August 10, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  He received the Combat Infantry Badge.

The PTSD matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD and assigned a 30 percent rating.  The bilateral hearing loss, tinnitus, and peripheral neuropathy matters come to the Board on appeal of a March 2009 rating decision of the RO. 

An April 2010 rating decision granted an increased 50 percent rating for PTSD, effective March 31, 2009. 

In a July 2013 decision, the Board reopened the claim for service connection for peripheral neuropathy and remanded the de novo issue, the issues of entitlement to service connection for bilateral hearing loss and tinnitus, and the issue of entitlement to an increased initial rating for PTSD, for further development and consideration. 

A November 2013 rating decision granted an increased 70 percent rating for PTSD, effective August 10, 2013.

The issues of entitlement to service connection for peripheral neuropathy, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  Prior to March 31, 2009, the Veteran's PTSD has not been productive of occupational impairment with reduced reliability and productivity.

2.  From March 31, 2009 through March 25, 2010, the Veteran's PTSD has not been productive of occupational and social impairment with deficiencies in most areas.

3.  From March 26, 2010 through August 9, 2013, the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas.

4.  Since August 10, 2013, the Veteran's PTSD has not been productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to March 31, 2009, the criteria for an evaluation in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  From March 31, 2009 through March 25, 2010, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  From March 26, 2010 through August 9, 2013, the criteria for an evaluation of 70 percent for PTSD, but not higher, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).
 
4.  Since August 10, 2013, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The present case involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluations assigned.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Concerning the duty to assist, VA has obtained service treatment records (STRs) and post-service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and offered the appellant an opportunity to testify at a hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

The Board remanded the claim in July 2013 to obtain additional treatment records, Social Security Administration (SSA) records, and schedule the Veteran for an examination.  Treatment records were requested, and a VA examination was conducted.  The SSA was contacted and it indicated no records were available.  A formal finding of the unavailability of these records was made in September 2013, and the Veteran was notified of this finding and requested that he submit any records in his possession regarding his application for SSA disability benefits.  He has not provided any such records.  The AOJ has substantially complied with the July 2013 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence that is available but not received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).   

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his PTSD symptomatology entitles him to higher ratings than he is currently assigned.  For example, he maintains that he has severe PTSD symptomatology, such as escalating anger and intrusive thoughts, no social relationships, strained relationships with his family, nightmares, poor memory, poor concentration, nervousness, suicidal ideation, guilt and nervousness.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

Evaluation prior to March 31, 2009

Based on a review of the evidence of record, the Board finds that an initial evaluation in excess of 30 percent for the Veteran's service-connected PTSD is not warranted.  

VA treatment records reveal that the Veteran was initially treated on April 6, 2007 for depression.  He reported he was having trouble coping with his experiences in Vietnam but had not sought mental health treatment except approximately 15 years ago.  He denied homicidal or suicidal ideation.  He stated that he would never harm himself as a way to address his problems due to the impact it would have on his family.  He complained of infrequent nightmares and only sleeping about five 
hours per night.  He has been married for 38 years, has two children, and five grandchildren with whom he has good relationships.  He has a few acquaintances.  He was groomed appropriately.  He was alert and oriented.  His thoughts were logical, linear, and goal directed.  There was no evidence of psychosis or manic symptoms.  His mood was slightly anxious and tearful when discussing Vietnam.  His affect was congruent and showed full range.  His insight, judgment, and impulse control were good.   The examiner provided a diagnosis of an anxiety disorder, not otherwise specified (NOS), rule out post traumatic stress disorder, and depressive disorder, NOS.  A GAF score of 60 was assigned.  Subsequent follow-up treatment confirmed the diagnosis of anxiety disorder.  Subsequent VA treatment notes in April 2007 and May 2007 also assigned the Veteran a GAF score of 60.  

A VA examination was conducted in September 2007.  The Veteran reported intrusive memories of Vietnam, nightmares, and avoiding crowds.  The Veteran retired from his job over 14 years ago.  He worked in the same grocery warehouse for 25 years.  Although he reported friction with his superiors due to PTSD symptomatology, he stopped working there because the warehouse shut down.  He is in receipt of SSA disability benefits.  He stated he was angry, irritable, and short tempered.  He reported being hypervigilant.  He has been married for 38 years and noted he had a good relationship with his wife, children, and grandchildren.  On mental status examination, the Veteran was alert, oriented, and cooperative.  Mood appeared somewhat anxious and depressed.  Affect was guarded.  Thoughts were clear and goal oriented.  There was no evidence of delusions or hallucinations.  Cognitive abilities were grossly intact.  There was no suicidal ideation.  The examiner diagnosed PTSD.  The GAF score assigned was 62.

Based on the foregoing evidence, the Board finds that the Veteran's PTSD is appropriately rated as 30 percent disabling for the period prior to March 31, 2009. The Veteran is not shown to have any impairment of his thought process or judgment.  In addition, the Veteran is able to establish and maintain effective relationships.  The Board notes that the Veteran has been married for 38 years, and describes his family relationships as good.  While the Veteran has reported irritability and anger, there is no indication of any periods of violence, and his impulse control has been reported as good.  

The Board also notes that the GAF scores during the relevant appeal period have ranged from 60 to 62.  GAF scores of 60 to 62 reflect the clinician's findings that the Veteran's psychiatric symptoms result in moderate to mild functional impairment, which is consistent with the 30 percent rating assigned during this period. 

The Board recognizes that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the credible symptoms reported in VA examination reports, and those symptoms supported by lay statements of record from the Veteran's wife, along with the objective findings on VA examination and during VA treatment, reflect no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

The Veteran's disability picture prior to March 31, 2009 more closely approximates the criteria for a 30 percent rating than that of a 50 percent or higher rating.  The Board concludes that the medical findings on examination are of greater probative value than the lay allegations regarding the severity of his PTSD.  In sum, occupational and social impairment with reduced reliability and productivity has  not been shown, nor has the Veteran shown deficiencies in most areas such as  work, family relations, judgment, thinking or mood; total occupational and social impairment is also not shown.  Accordingly, a rating in excess of 30 percent for the period prior to March 31, 2009 is not warranted. 38 C.F.R. § 4.130, Diagnostic Code 9411; see Fenderson, supra.

Evaluation from March 31, 2009 through March 25, 2010 

Based on a review of the evidence of record, the Board finds that an evaluation in excess of 50 percent for the Veteran's service-connected PTSD is not warranted during this period.  

A VA treatment note dated March 31, 2009 is of record.  It was noted the Veteran has been married for 40 years and gets along pretty well with his wife.  The Veteran stated that he becomes upset and yells 3 times a month and felt he was learning to control his anger.  He denied any hyper episodes.  His mood/affect was affable and his thought content was clear, coherent, and goal directed.  His speech was normal.  He denied any thoughts or feelings of harming himself or others, but he has had suicidal ideations in the past with the last one about a week ago.  He stated he has had a plan such as cutting a main artery, but he would not do so because of his wife.  He stated that he has suicidal ideation once a week.  He gets out socially, maybe once a month to go to dinner with his son.  His affect was bright and his mood is stable.  There was no evidence of hallucinations, delusions, or paranoia.  A GAF score of 60 was assigned.  

A May 2009 VA treatment note indicated that a suicide risk screening was conducted.  The Veteran noted that he did not feel hopeless about the future, he never had thoughts about suicide, and he never attempted suicide.  He was sleeping poorly.  He reported depression.  A GAF score of 58 was assigned.

A June 2009 VA treatment note indicated that the Veteran stated he just does not care if he lives or not but would not hurt himself because of his wife.  He complained of short and long term memory difficulties.  The Veteran was dressed neatly and had good eye contact.  He was alert and oriented times 3.  His speech was normal.  Judgment and insight were fair.  His affect was affable and bright; his mood was stable.  There was no evidence of hallucinations, delusions, or paranoia.  His thought form and progression were clear, coherent and goal directed.  A GAF score of 58 was assigned.

A September 2009 VA treatment note indicated that the Veteran was dressed neatly and had good eye contact.  Judgment, insight, knowledge, and language were good.  He was alert and oriented times 3.  He complained of short and long term memory loss, especially for names.  His affect was affable; his mood was stable.  There was no evidence of hallucinations, delusions, or paranoia.  He complained of waking up frequently.  His thought form and progression were clear, coherent and goal directed.  He denied any thoughts of suicide, harming himself, or harming others.  A GAF score of 65 was assigned.

The Veteran's disability picture from March 31, 2009 through March 25, 2010 more closely approximates the criteria for a 50 percent rating than that of a 70 percent or higher rating.  

The Board notes that on a March 31, 2009 treatment report he endorsed weekly suicidal ideation, which is one of the symptoms listed in the criteria for a 70 percent rating.  However, on a subsequent suicide risk screening in May 2009, and in September 2009, he stated that he never had thoughts about suicide, and he never attempted suicide.  In this regard, the Board noted that even when the Veteran reported weekly suicidal ideation to the March 2009 VA health care provider, he was assigned a GAF score of 60, which indicates the examiner did not find that reported suicidal ideation to be impacting his functioning.  Moreover, the Board notes this report was provided in the month following the issuance of the Statement of Case (wherein the criteria for a higher rating were reported) and only a few weeks after the Veteran submitted his substantive appeal arguing for a higher rating.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board also notes that the GAF scores during this period have ranged from 58 to 65, reflecting the clinicians' conclusions that the Veteran's psychiatric symptoms generally result in moderate to mild functional impairment.  

On review of the evidence of record relevant to the period from March 31, 2009 through March 25, 2010, the Board finds that the Veteran's PTSD most closely approximates the criteria for the currently assigned 50 percent rating.  In this regard, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  This holding is of particular significance as the claimant in that case, like the Veteran here, was seeking a rating in excess of 50 percent for PTSD.  The Federal Circuit held that in the context of a 70 percent rating, section 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. 

Neither the symptomatology reported nor the GAF scores assigned reflect that the Veteran has occupational and social impairment with deficiencies in most areas.  The Board questions the credibility of the March 2009 report of suicidal ideation in light of the timing of that report and the subsequent denial by the Veteran of ever having such thoughts or attempting suicide.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  The Veteran      was not shown to have impaired judgment or thinking and maintained family relationships.  The Board concludes that the medical findings on examination are of greater probative value than the lay allegations regarding the severity of his PTSD.  Accordingly, a rating in excess of 50 percent for the period from March 31, 2009 to March 25, 2010 is not warranted. 38 C.F.R. § 4.130, Diagnostic Code 9411; see Fenderson, supra.


Evaluation from March 26, 2010 

Based on a review of the evidence of record, and after resolving doubt in the Veteran's favor, the Board finds that an evaluation in excess of 70 percent for the Veteran's service-connected PTSD is warranted from March 26, 2010.  

A VA examination was conducted on March 26, 2010.  The Veteran reported problems with depression, suicidal thoughts, poor concentration, excessive anger and irritation, sleep disturbance, nightmares, guilt, nervousness, and crying spells.  He felt his depression has worsened with age and that he is depressed about 90 percent of the time.  He becomes nervous easily especially around crowds and noise.  He reported sleep difficulties, problems concentrating affecting his ability   to watch television and/or engage in conversations.  He reported that he becomes angry easily and will snap at people verbally.  He stated that he has no friends     and his main social contact is with his daughter and son.  He is able to drive but sometimes forgets where he is going.  

Examination noted he was casually dressed and demonstrated appropriate grooming and hygiene.  His speech was clear with a fair ability to express himself.  The Veteran's affect was sad and nervous, and overall mood seemed depressed.  His orientation was appropriate and thinking was logical.  His thought content was notable for preoccupation with events that occurred in Vietnam and for suicidal ideation with no active intent.  His relationship with others seemed fair in quality but low in frequency.  The Veteran's self-esteem was low.  He was slightly distractible.  His judgment was diminished by depression leading to isolation.  The Veteran was aware of his problems, but had limited insight about what to do with them.  He was assigned a GAF score of 50, reflective of serious impairment in functioning.  

After resolving all doubt in the Veteran's favor, the Board finds that the Veteran's symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas.  The Board particularly notes that the Veteran's daily symptomatology has increased in frequency and severity, and his GAF score dropped dramatically from the 58 to 65 range to 50.  Therefore, an increased 70 percent rating is warranted from March 26, 2010.  

As the Veteran is now in receipt of a 70 percent disability rating since March 26, 2010, the Board will next consider entitlement to a higher disability rating since March 26, 2010.  

Based on a review of the evidence of record, the Board finds that an evaluation in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.  

Initially, the record does not support a finding of total occupational impairment due to PTSD.  Besides the March 26, 2010 VA examination already discussed, another VA examination was conducted on August 10, 2013.  The Veteran lived with his wife.  He does not have any friends.  He shops a little and goes to movies and restaurants.  His son visits him once a week.  The following symptoms were reported: difficulty in adapting to work; near-continuous panic affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; near-continuous depression affecting the ability to function independently, appropriately and effectively; disturbances of motivation and mood flattened affect difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment with reduced reliability and productivity; mild memory loss; depressed mood; chronic sleep impairment; anxiety; and suspiciousness.  The examiner stated that the Veteran demonstrated occupational and social impairment with reduced reliability and productivity.  He was assigned a GAF score of 52.

While the Veteran has not worked for the past 20 years, he reported during his August 2013 VA examination that he has not worked due to his physical problems.  Prior to that time, he worked for 25 years in a grocery warehouse until that job closed.  In this regard, the August 10, 2013 examiner found that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.  Thus, total social and occupational impairment was not shown. The Board acknowledges the Veteran's reports of increasing psychiatric symptomatology, and that these symptoms impact his social functioning.   However, at the time of the March 2010 and August 2013 VA examinations on which the current 70 percent rating is assigned, the Veteran had maintained a good relationship with his family.  The Board also finds probative that the GAF score during this period was 50 to 52.  GAF scores of 50 to 52 are reflective of moderate to serious symptoms, again evidencing that he is not totally impaired.  Indeed, GAF scores of 30 or below would tend to suggest an inability to function in almost all areas and GAF scores of 20 or less suggest some danger of hurting oneself or others or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  As noted, the Veteran's assigned GAF scores do not reflect   that the clinician's find the Veteran's symptomatology results in total social and occupational impairment, nor does the symptomatology noted on examination or during treatment reflect such.  

Thus, the Board finds that the preponderance of the evidence does not more nearly approximate the criteria for a 100 percent disability rating for PTSD and the claim for an evaluation in excess of 70 percent since March 26, 2010 is denied.

Other Considerations

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD.  The focus in evaluating psychiatric disabilities is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436 (2002).  For the reasons stated above, the Board concludes that the Veteran's level of occupational and social impairment is adequately reflected by the current staged schedular ratings.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD throughout the appeal period.  Indeed, the rating criteria specifically contemplate the impact of his disability on employment.  Thus, referral for consideration of extraschedular rating is not warranted.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, however, the Veteran has not alleged that he is unable to work due to his service-connected PTSD.  On the contrary, available evidence shows that the Veteran is unemployable due to physical problems.  As the Veteran does not allege, and the evidence does not indicate, that he is unemployable on account of his service-connected PTSD, the Board finds that a claim for a TDIU has not been raised by the record in conjunction with the claim on appeal.

In reaching the conclusions denying increased staged ratings, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for ratings higher than those already assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability rating in excess of 30 percent for PTSD prior to March 31, 2009, is denied.

A disability rating in excess of 50 percent for PTSD for the period from March 31, 2009 through March 25, 2010, is denied.

From March 26, 2010 through August 9, 2010, a disability rating of 70 percent, but no higher, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

A disability rating in excess of 70 percent for PTSD for the period since August 10, 2013, is denied.


REMAND

The Veteran claims, in part, that his service-connected diabetes mellitus either caused or aggravated his peripheral neuropathy. 

The Board remanded the claim to obtain an opinion in part, regarding whether the Veteran's peripheral neuropathy was either caused or aggravated by his diabetes mellitus.  At a July 2013 VA examination, the examiner diagnosed chronic inflammatory demyelinating polyneuropathy (CIDP).  The examiner provided a medical opinion in an October 2013 addendum that the Veteran's CIDP is less likely as not related to his service-connected diabetes mellitus.  Unfortunately the examiner did not answer the question regarding whether the Veteran's CIDP was aggravated by his service-connected diabetes mellitus.  Therefore, on remand an additional medical opinion should be obtained.

Also in the July 2013 Board remand, it was noted that the Veteran underwent a VA audiological examination in January 2009.  At that time the examiner noted the Veteran had been on quinine sulfate from 2001 to 2007 which has a moderately high risk of for potential ototoxic adverse effects.  The examiner noted that she could not provide an opinion as to whether hearing loss and tinnitus were related to service     as there were multiple risk factors and the separation examination provided no audiometric data.  She noted that hearing loss due to noise exposure does not progress once exposure to the noise is discontinued.  However, she did not provide an opinion as to whether the hearing loss was related to or worsened by the Veteran's use of potentially ototoxic medication.  The Board noted that the issues of service connection for hearing loss and tinnitus were intertwined with the issue of service connection for peripheral neuropathy.  However, the relationship between hearing loss and tinnitus and medication taken for peripheral neuropathy is moot unless service connection for peripheral neuropathy is established.  Thus, a clarifying opinion regarding secondary service connection was to be sought only if service connection for peripheral neuropathy was established on remand.  In light of the  need to remand the peripheral neuropathy claim for an opinion regarding secondary service connection based on aggravation, these instructions also remain in force.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since July 2013 from the Fayetteville, Arkansas VA Medical Center and associated clinics.

2.  After the above action, return the claims file to the July 2013 VA neurological examiner, if available.  The July 2013 VA examination report and the claims file should be reviewed.  Thereafter, the examiner should provide another addendum opinion regarding whether the Veteran's peripheral neuropathy of the bilateral upper and/or lower extremities has been permanently worsened beyond normal progress (versus temporary exacerbations or flare-ups of symptoms) by the service-connected diabetes mellitus.  If the examiner determines that the peripheral neuropathy of the bilateral upper and/or lower extremities is permanently worsened beyond normal progress (aggravated) by the service-connected diabetes mellitus, the examiner should attempt to quantify the degree of aggravation beyond the baseline level existing before the aggravation occurred.  Please explain the basis for the opinions reached.

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After the above has been completed to the extent possible, readjudicate the claim for service connection   for peripheral neuropathy.  If service connection is established for peripheral neuropathy, then an additional VA medical opinion should be sought on the claims for service connection for hearing loss and tinnitus regarding whether medication for peripheral neuropathy (quinine sulfate) caused or aggravated these disabilities.

4.  After completing the above development to the extent possible and any additional development deemed necessary, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be issued and an appropriate period for response should be provided.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


